                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA




In re                                                                 Case No. 17−30706
                                                                      Chapter 13
Natasha S Shuford ,

        Debtor.


                                             ORDER

        This case is before the court on the following matter:


43 − Rule 9007 Motion/Notice/Objection: Application to Employ Professional Persons Pursuant
to 11 USC 327 . filed by Earl P Underwood Jr. on behalf of Natasha S Shuford. Responses due
by 09/6/2019. (Attachments: # 1 Affidavit) (Underwood, Earl)


         It appears that notice has been given pursuant to LBR 9007−1 and that no response has
been filed. Accordingly, it is

        ORDERED, that the motion/objection is GRANTED according to the terms stated.




Dated September 7, 2019




                                                     William R. Sawyer
                                                     United States Bankruptcy Judge




  Case 17-30706       Doc 46 Filed 09/07/19 Entered 09/07/19 06:30:12            Desc Order
                          Granting LBR9007 by ADI Page 1 of 1
